23
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 06/24/2020.
3.    	Claims 1-24 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 06/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 06/24/2020 are acceptable for examination purposes.

Information Disclosure Statement


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng et al. (US 20150319701 A1).

Regarding claim 1, Ng discloses a method for wireless communication, comprising: receiving, at a wireless device, information indicating a time-domain transmission pattern (Ng, para. 77: in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); determining a periodic transmission pattern based on the time-domain transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity); and transmitting data, to the communication node, according to the periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms). 

Regarding claim 3, Ng discloses the method of claim 1, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 4, Ng discloses the method of claim 1, further comprising: receiving, at the wireless device, a message including the offset via the Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410). 

Regarding claim 5, Ng discloses a method for wireless communication, comprising: transmitting, to a wireless device, information indicating a time-domain transmission pattern (in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); and receiving data from the wireless device according to a periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms), wherein the periodic transmission pattern is determined based on the transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity). 

Regarding claim 7, Ng discloses the method of claim 5, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 8, Ng discloses the method of claim 5, further comprising: transmitting, to the wireless device, a message including the offset via the Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410). 

Regarding claim 9, Ng discloses an apparatus for wireless communication comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: receive information indicating a time-domain transmission pattern (in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); determine a periodic transmission pattern based on the time-domain transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity); and transmit data according to the periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms). 

Regarding claim 11, Ng discloses the apparatus of claim 9, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 12, Ng discloses the apparatus of claim 9, wherein the processor is configured to receive a message including the offset via the Physical (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410). 

Regarding claim 13, Ng discloses an apparatus for wireless communication comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: transmit information indicating a time-domain transmission pattern (in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); and receive data from the wireless device according to a periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms), wherein the periodic transmission pattern is determined based on the transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity). 

Regarding claim 15, Ng discloses the apparatus of claim 13, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 16, Ng discloses the apparatus of claim 13, wherein the processor is configured to transmit a message including the offset via the Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410). 

Regarding claim 17, Ng discloses a non-transitory computer readable medium having code stored thereon, the code when executed by a processor, causing the processor to: receive information indicating a time-domain transmission pattern (in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); determine a periodic transmission pattern based on the time-domain transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity); and transmit data according to the periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms). 

Regarding claim 19, Ng discloses the non-transitory computer readable medium of claim 17, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 20, Ng discloses the non-transitory computer readable medium of claim 17, wherein the processor is configured to receive a message including the (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410). 

Regarding claim 21, Ng discloses a non-transitory computer readable medium having code stored thereon, the code when executed by a processor, causing the processor to: transmit information indicating a time-domain transmission pattern (in a first method, a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, such as over an X2 interface or via a central coordinating node, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE); and receive data from the wireless device according to a periodic transmission pattern (Ng, para. 145: In the case MIB and SIB1 are transmitted by LTE-U cells, the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms), wherein the periodic transmission pattern is determined based on the transmission pattern and an offset of the wireless device (Ng, para. 146: MIB, SIB1, or new SI broadcast message, are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodicity of a cell or set of cells. Moreover, section 148 discloses the SI Windows can be periodic with a fixed offset between SI Window instances of X.sub.window=[0, 1, 2 . . . MaxWindowOffset] (sub-)frames or ms, on a preconfigured basis or configurable by eNB 102 or another coordination entity). 

Regarding claim 23, Ng discloses the non-transitory computer readable medium of claim 21, wherein the offset is a subframe offset, a HARQ offset, or a time offset (Ng, para. 82: there can be a timing offset, t.sub.s 930, of up to .+-.0.5 ms between the on-off cycles (P-CYCLE 905) of the first LTE-U cell 910 and the second LTE-U cell 915. That is, the timing offset, t.sub.s 930 between P-CYCLE 905a and P-CYCLE 905b can be up to .+-.0.5 ms). 

Regarding claim 24, Ng discloses the non-transitory computer readable medium of claim 21, wherein the processor is configured to transmit a message including the offset via the Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) (Ng, para. 157, 144: DRX can be configured for UE 116 such that DRX cycles 1410 can take place during the ON 605 period, namely in P-ON 1405 in the P-CYCLE 905, of the LTE-U cell. UE 116 configured with DRX only monitors PDCCH and can receive PDSCH during the ON period 1415 of a DRX cycle 1410).

11.	Claims 2, 6, 10, 14, 18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Kwak et al. (US 20190068343 A1) discloses Time domain behavior of resource configuration aperiodic, semi-persistent, or periodic CSI-RS-timeConfig contains periodicity and slot offset for periodic/semi- persistent CSI-RS Number of ports.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466